Citation Nr: 0113470	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  00-14 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a scar as a 
residual of a left foot injury.

2.  Entitlement to service connection for a callus on the 
left great toe as a residual of a left foot injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Strommen, Counsel



INTRODUCTION

The veteran served on active duty from October 1970 to April 
1974.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in February 2000, in which 
the Jackson, Mississippi, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied the veteran's 
claim of entitlement to service connection for residuals of a 
left foot injury.  The veteran subsequently perfected an 
appeal of that decision.

The Board notes that the RO identified the issue on appeal as 
one issue, entitlement to service connection for residuals of 
a left foot injury.  However, because there are separate 
residuals being presented by the veteran, the Board finds 
that the veteran's claim on appeal is more appropriately 
characterized as two issues as identified on the first page 
of this decision.


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  There is competent evidence that the veteran lacerated 
his left great toe in service requiring sutures.

4.  There is competent evidence of record that the veteran 
has a scar on the medial aspect of his left foot and that his 
contracted hallux is secondary to laceration of the 
interosseous muscle and ligaments.



CONCLUSIONS OF LAW

1.  A scar on the left foot was incurred during active 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.102, 
3.303 (2000).

2.  A callus on the left great toe was incurred during active 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.102, 
3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 (VCAA), § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107).  Consequently, the VA is obligated to 
assist the veteran in the development of his claim, unless 
there is no reasonable possibility that such assistance will 
aid in substantiating the claim.  See VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096-98 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A).  In addition 
to eliminating the well-groundedness requirement, the statue 
also amplified the duty to assist itself and more 
specifically defined it.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
98 (2000) (to be codified as amended at 38 U.S.C. § 5103A).  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A).  

In the present case it appears as if the duty to assist has 
been satisfied.  All treatment records identified by the 
veteran have been obtained by the RO.  Additionally, he has 
been provided with a recent VA medical examination addressing 
his left foot problems.  Moreover, the RO provided him with 
notice of what was required to substantiate a claim in a 
December 1999 letter and in the Statement of the Case.  
Accordingly, a remand back to the RO for compliance with the 
new duty to assist requirements is not necessary, and the 
veteran is not prejudiced by the Board's decision not to do 
so.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  This is 
especially true in the present case where the benefits sought 
on appeal are granted.

Under pertinent law and VA regulations, service connection 
may be granted if the facts, shown by the evidence, establish 
that a condition resulting in disability was incurred in 
service, or if pre-existing such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1153 (West 1991); 38 C.F.R. §§ 
3.303, 3.306 (2000).  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  38 
C.F.R. §§ 3.303(a).  Each disabling condition shown by the 
service records must be considered on the basis of the 
places, types and circumstances of the veteran's active 
service period, as shown by service records, the official 
history of each organization in which he served, his medical 
records and all pertinent and lay evidence.  Id.  
Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  Id.  

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does 
not mean that any manifestation of joint pain, any 
abnormality of heart action or heart sounds, any urinary 
findings of casts, or any cough, etc., in service will permit 
service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, etc., first shown as a 
clear-cut clinical entity, at some later date.  Id.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Id. 
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Id.  When the fact of chronicity in service is 
not adequately supported, then a showing of continuity after 
service discharge is required to support the claim.  Id.  
Service connection may also be granted for any disease, if 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  The nexus between service 
and the current disability can be satisfied by medical or lay 
evidence of continuity of symptomatology and medical evidence 
of a nexus between the present disability and the 
symptomatology.  Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

In determining whether service connection is warranted for a 
disability, the VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In making this 
determination, the veteran is entitled to the benefit of all 
reasonable doubt arising from the evidence.  38 C.F.R. 
§ 3.102 (2000).

In the present case, the veteran's service medical records 
indicate that at the time he entered service his feet were 
normal, and he reported no foot trouble.  In July 1971 
treatment records indicate that he suffered a laceration on 
his left great toe, he was given a "tetanus tox" and his 
duty was adjusted.  On August 2, 1971 it was noted that his 
sutures were healing slowly, on August 4, his sutures were 
checked and he was told to come back on Friday to have them 
removed.  On August 6, his sutures were removed.  An August 
9, 1971, treatment note states that he had a healing wound on 
his left great toe.  

VA outpatient treatment records for the periods from January 
1993 to July 1993, January 1995 to November 1995, January 
1996 to July 1997, and April 1997 to November 1999 show no 
treatment for a left foot problem and no complaints relating 
to the left foot.  The first indication of treatment or 
problems with the left foot arise in a November 1999 VA 
examination scheduled in connection with a separate claim, in 
which the veteran reported that he has a scar on his left 
foot from when he stepped on a piece of glass in service.  
The examiner noted the presence of a scar approximately two 
inches in length, and two millimeters in width, on the medial 
aspect of the left foot.  The scar was flat and nontender.  
The examiner also noted that the veteran had a callus over 
the proximal interphalangeal joint of the left first toe.  
The callus was approximately two centimeters in width and 
very hypertrophic with tenderness to palpation.  The examiner 
does not indicate the etiology of this callus.  

In a June 2000 VA outpatient treatment notation, the veteran 
reported that he cut his left great toe in service and that 
since, on the bony area of the left great toe, a callus has 
formed causing pain and difficulty walking.  The examiner 
noted the presence of limited motion in the interphalangeal 
joint, crepitus, an osseus deformity of the dorsal and 
plantar aspect of the proximal phalangeal left hallux, and a 
lesion formation on the left plantar medial hallux.  The 
assessment of the veteran's foot condition noted that he had 
a contracted hallux secondary to possible laceration of the 
interosseous muscle and ligaments.

In light of the service medical records demonstrating that 
the veteran suffered a laceration of his left great toe 
requiring sutures in service, the Board finds that the 
current medical evidence of scar on the medial aspect of the 
left foot is sufficient to establish that his scar is related 
to his laceration in service.  Especially in the absence of 
any evidence of record suggesting an intervening cause of the 
scar other than the laceration in service.  Accordingly, the 
Board finds that the veteran is entitled to service 
connection for a scar of the left foot as a residual of his 
left foot injury in service.

Turning to his claim of service connection for a callus on 
his left great toe.  The June 2000 treatment record indicates 
that his contracted hallux or osseous deformity of the dorsal 
and plantar aspect of the proximal phalangeal joint is 
related to his laceration of the interosseous muscle and 
ligaments.  Since his laceration of the great toe in service 
has been established, and there is no evidence of an 
intervening injury to the left great toe from service to the 
present, the Board finds that the evidence supports a grant 
of entitlement to service connection for a callus of the left 
great toe as a residual of his injury in service.  

The Board also notes that there is no pyramiding problem in 
the award of separate service connection for each of these 
disabilities as they do not involve overlapping symptoms.  
See Esteban v. Brown, 6 Vet. App. 259 (1994).  



ORDER

Entitlement to service connection for a scar of the left foot 
as a residual of a left foot injury is granted.

Entitlement to service connection for a callus on the left 
great toe as a residual of a left foot injury is granted.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

